Citation Nr: 1732448	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of exposure to herbicides and/or secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He was awarded the Purple Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Indianapolis, Indiana, currently has jurisdiction of the issue. 

A February 2013 Board decision denied the Veteran's claim of entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to diabetes mellitus.  The Veteran subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court granted Joint Motion for Partial Remand (Joint Motion), vacating the portion of the Board's February 2013 decision as it pertained to the denial of service connection for hypertension, and remanded the issue to the Board for compliance with directives that were specified by the Joint Motion. 

The Board subsequently remanded the issue in June 2014, December 2014, September 2015, and September 2016


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam (RVN) and is presumed to have been exposed to herbicide agents during such service.

2.  Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service, to include as due to herbicide exposure. 

3.  Hypertension is not caused or aggravated by service-connected service connected disease or injury. 
CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. Hypertension is not proximately due to, the result of, or aggravated by the service connected diabetes mellitus or PTSD.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Appellant was provided a notification letter in June 2015 that satisfied the duty to notify provisions and which was provided pursuant to a Board remand to cure an existing notice defect.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  The case was thereafter readjudicated in several supplemental statements of the case.  

In addition, the duty to assist the Veteran has also been satisfied in this case. 
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's available service treatment records, outpatient treatment records, and has afforded his several VA examinations and obtained several VA opinions which, as a whole, are adequate for appellate review.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disease or injury.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310.

Certain conditions, including cardiovascular-renal disease, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

There also are other presumptions warranting consideration in this appeal.  If a Veteran served in Vietnam during the Vietnam era (or at certain other locations like in Thailand at certain specifically defined times and under certain specifically defined circumstances), it will be presumed that he was exposed to Agent Orange while there.  Furthermore, given this presumption of exposure to an herbicide agent during active military, naval, or air service, certain diseases shall be presumptively service connected, even though there is no record of such disease during service, provided also that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e) are met.  Diseases presumptively associated with such exposure include:  AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  See Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the RVN during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

If no presumptions apply to a claim, there must be probative evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the relevant evidence of record, so both the medical and lay evidence, and an evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence. Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran asserts that his hypertension is the result of exposure to herbicides during his active military service, but particularly while in Vietnam.  He alternatively asserts the condition is secondary to the service-connected PTSD and diabetes mellitus. 

The Veteran has been diagnosed with hypertension and thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute, however, is whether this disease incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service or a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  After reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against all potential theories of entitlement.

First, the Board shall discuss presumptive service connection.  The Veteran served on active duty from June 1967 to June 1969, so during the Vietnam Era.  He served in the RVN for one year.  For his service, he was awarded the Republic of Vietnam Campaign Medal, the Vietnam Service Medal, the Purple Heart, and Combat Infantry Badge, among other awards and citations.  It therefore must be presumed that he was exposed to an herbicide agent like the dioxin in Agent Orange during that service.  38 U.S.C.A. § 1116(f).   Hypertension, however, is not one of the diseases presumptively associated with Agent Orange exposure.  The term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e), Note 2.  Moreover, there is no probative evidence otherwise directly attributing this disease to his service, including to his presumed exposure to Agent Orange in Vietnam.  

Notably, in a June 2014 VA opinion, after examining the Veteran and review of the claim file, the examiner opined it was not likely that hypertension was related to the Veteran's service, including presumed conceded in-service herbicide exposure.  The examiner reasoned that the Veteran had essential hypertension and there was no correlation between Agent Orange and hypertension.  The examiner further noted that the Veteran did not develop hypertension during service and there was a 17 year gap before hypertension was diagnosed after his discharge from service.   

In a February 2015 opinion, the VA examiner opined hypertension was not incurred, including secondary to his presumed in-service herbicide exposure.  The examiner reasoned that the Veteran did not develop hypertension during service or until 1986, some 17 years after his discharge.  Thus, if service or herbicides were the cause, his hypertension would have occurred earlier than 17 years after leaving service.  In December 2015, the same examiner opined hypertension did not have its clinical onset during active service.  The examiner reasoned that the Veteran did not have any hypertension readings documented while in service and his exit physical evaluation showed normal blood pressure.   The examiner further opined hypertension was not related to exposure to herbicides.  The examiner reasoned that in the National Academy of Sciences Veterans and Agent Orange Update 2012, hypertension was categorized as having limited or suggestive evidence of association with herbicide exposure; however, it stated that a firm conclusion was limited.  Thus, there was no causal relationship and it was not one of the presumptive diseases associated with Agent Orange or herbicide exposure. 

In an addendum VA opinion dated in March 2016, the examiner further reasoned that genetics could not be ignored in cases of cardiovascular disease and this Veteran had a father who died at age 77 of a cardiovascular accident and a myocardial infarction, as well as a brother who died at age 57 of coronary artery disease.  The examiner further noted that the Veteran had lead intoxication as an ironworker in 1993 and symptoms in adults could include high blood pressure. 

Based on the foregoing, there is no probative evidence directly attributing hypertension to his service, including to his presumed exposure to Agent Orange in Vietnam.  The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).  See, too, Diseases Not Associated with Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).

But as already alluded to, notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing entitlement to service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the Board shall proceed with determining entitlement to service connection on a direct-causation basis.  

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection nevertheless may be established by evidence demonstrating that disease was in fact incurred during service.  See Combee, 34 F.3d at 1043-44.  See also 38 C.F.R. § 3.303(d).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent and credible evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44. 

Cardiovascular-renal disease as mentioned is a "chronic disease" according to 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  If chronicity in service is not established or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

In this case, the Veteran's service treatment records are devoid of complaints, treatment, or diagnoses of hypertension, including his separation examination dated in March 1969.  The Veteran claims the hypertension nonetheless began after his service in the RVN.  

Post-service, the first objective diagnosis of hypertension in the record is dated in 1989.  However, private treatment notes dated in January 1989 reveal that hypertension was diagnosed two and a half years prior, so approximately in 1986 at the earliest.  Clearly, that was well after expiration of the one-year presumptive period for initial manifestation of cardiovascular-renal disease to a compensable degree of at least 10-percent disabling to, in turn, warrant presuming that it was incurred during the Veterans service.   38 U.S.C.A. § 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309(a).  That was also some 17 years after his separation from active military service.  That lengthy period without any complaints or treatment (meaning between his separation from service in 1969 and the first diagnosis in 1986) tends to weigh against his claim.  In the appropriate circumstance, like here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  

Moreover, as noted above, VA examiners found that hypertension did not have its clinical onset in service as his blood pressure readings were normal during his time in service and that he had other well known risk factors for hypertension including genetics/family history and lead intoxication as an ironworker post-service.  

In sum, chronic hypertension was not diagnosed during service or for many years thereafter.  No symptoms actually related to hypertension have been identified in the medical record for continuity of symptomatology after the Veteran's discharge from service.  The competent and credible medical evidence of record does not support finding that hypertension is related or attributable to the Veteran's active duty service.

The Veteran additionally claims that his hypertension is secondary to his service-connected diabetes mellitus and PTSD.   VA examiners in 2008, 2014, 2015, and 2016 have all opined that the Veteran's hypertension was not caused or aggravated by either his diabetes mellitus or PTSD.  Specifically, the VA examiner in 2008 opined hypertension was not due to diabetes mellitus or worsened by it since hypertension predated the diabetes.  In June 2016, the examiner opined hypertension was not secondary to diabetes mellitus nor was it aggravated by diabetes.  The examiner reasoned that the Veteran developed diabetes five years after the diagnosis of hypertension.  The examiner further noted that there had been no progression of the disease or aggravation as there had been no complications from hypertension, since it was well controlled on medications and there was no renal disease. 

In February 2012, the VA examiner opined hypertension was not due to or permanently aggravated by PTSD beyond its natural progression.  The examiner indicated that while stress can transiently elevate blood pressure, it was a normal response to catecholamine release and such temporary elevation did not cause or permanently aggravate hypertension.  In a December 2015 opinion, the VA examiner opined that essential hypertension, which the Veteran had, was not related to PTSD.  The examiner further noted that hypertension was well controlled with medications and had no complications.  Thus, hypertension had not been aggravated by any condition, including PTSD. 

In March 2016 VA, the VA examiner reviewed medical treatise articles provided by the Veteran in his Post-Remand Brief, which suggested an association with cardiovascular disease and PTSD.  The examiner noted the first paper regarding metabolic syndrome and people with PTSD needed further research.  The second article addressing stress and PTSD suggested that PTSD lead to obesity and related metabolic complications.  However, the examiner indicated that mechanisms of this association were not well defined and future investigations should attempt to determine how PTSD may confer these metabolic risks.  The examiner addressed another paper regarding PTSD and cardiovascular and metabolic disease and noted that the article indicated that although the available literature suggests an association with cardiovascular disease and biomarkers, further research must be conducted in diverse samples of PTSD assessments to address gaps in the research literature.  The examiner stated that correlation did not imply causation and just because two events occurred together it did not imply that one was the cause of the other. 

In November 2016, the same VA examiner reviewed medical literature and opined hypertension was not aggravated or made permanently worse beyond its natural progression by PTSD and any attendant sleep impairment or from his diabetes mellitus.  The examiner noted that in order to credibly address conflicting medical evidence, the examiner would need data that was not typically, and almost never, contained in a normal medical record.  The examiner indicated it would require a substantial amount of data showing in some tabular form that there were quantitative and meaningful changes in the Veteran's hypertension vis-à-vis any flare or overt manifestation of his PTSD or diabetes.  The examiner stated that since this was neither a reasonable or credible likelihood, all one could do was report on the literature regarding this situation, which had been previously addressed.  The examiner further stated that while a substantial flare in PTSD or massive sleep deprivation could cause a spike in blood pressure, there was insufficient data to suggest that it was sustained or permanent.  Furthermore, the impact on hypertension from diabetes was usually ascribed to the link with diabetic nephropathy, which the Veteran did not have.  The examiner concluded that in the aggregate the literature would suggest that it was more likely than not, there would be no meaningful aggravation in episodic sleep deprivation or other impact from PTSD or even diabetes mellitus. 

In an additional November 2016 opinion, the examiner reviewed the "Cecil Textbook of Medicine" and opined hypertension was not proximately due to or caused by his diabetes or PTSD.  The examiner noted that while there was a link to PTSD and hypertension, there was no well-established cause and effect or causation.  The examiner noted that recent articles in November 2016, in Psych Med, by Sumner, Kubzansky, et al, declared that most research on the relationship  between PTSD and hypertension was cross sectional and potential mediators had not been clearly identified.  The examiner further indicated that in the large study over 22 years involving women, who had twice the rate of PTSD, concluded that screening for unhealthy lifestyle factors, particularly obesity, in those with PTSD, may hold promise for offsetting cardiovascular risk.  The examiner reiterated that no definitive relationship to a 50 percent level had been established.  With regard to diabetes, the examiner stated diabetes occurred after the onset of hypertension and therefore causation was not a reasonable assertion based on temporal consideration alone.  Secondly, in the presence of renal failure as a diabetic complication, hypertension could occur, but this was not the case in this Veteran. 

In another November 2016 opinion, the examiner reviewed an article by Sowers and Frolich, "Insulin and Insulin Resistance Impact on Blood Pressure and Cardiovascular Disease."  The examiner noted that the Veteran's diabetes became manifest about five years subsequent to his hypertension.  The examiner noted the article suggests that hyperinsulinemia may predispose to the development of hypertension or contribute to elevated blood pressure readings.  The examiner stated the operative word was "may" and that literature on this subject was rather voluminous and occasionally disputatious.  The examiner found that nowhere in the article was there a definitive conclusion.  In the Veteran's case there was a reverse temporal relationship, hypertension preceded diabetes.  Also, there was no evidence of renal failure in this Veteran, which could accelerate or aggravate hypertension. 

The Board would note at this juncture that while medical treatise articles hold some probative value when they speak to general medical principles, the probative value of the medical treatise articles submitted by the Veteran is low as they do not speak to the particular facts of his case, i.e. the articles do not relate the Veteran's essential hypertension to PTSD or diabetes.  

The Board also acknowledges that a final rule was published in the Federal Register in 2005 which discusses an association between PTSD and cardiovascular disease in the context of whether presumptions of service connection are warranted for any disease based on a finding that the disease may be associated with service involving detention or internment as a prisoner of war (POW).  See generally, Presumptions of Service Connection for Diseases Associated with Service Involving Detention or Internment as a Prisoner of War, 70 Fed . Reg. 37040 (June 28, 2005).  The final rule stated that presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW) on the basis that based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  Id.  While none of the VA examiners have addressed this Federal Register, the Board finds it is unnecessary to remand the case for its consideration by an examiner as the final rule refers to long standing PTSD causing hypertension and in the instant case, the Veteran was diagnosed with PTSD close to 20 years after his hypertension diagnosis.  

Moreover, to the extent that any of the VA examiner's opinions may be suggesting that the Veteran's PTSD may cause temporary spikes in his hypertension, specifically as stated by the November 2016 VA examiner, the Board finds that this is not sufficient to grant service connection on an aggravation theory.  Indeed, 38 C.F.R. § 3.310(b) states, in part, that VA will not concede that a non-service connected disease was aggravated by a service connected disease unless the baseline level of severity of the non-service connected disease is established y medical evidence created before the onset of aggravation.  While the November 2016 VA examiner may have stated that the Veteran's PTSD could have caused spikes in his hypertension, the examiner also stated that the evidence was not sufficient to establish to what extent there may have been an increase in the hypertension.  Also, he noted that any increase would have been temporary in nature.  In essence, even if there was some aggravation, even if only temporary, the evidence is insufficient to establish a baseline level, or an extent of aggravation.  As such, the Board will not concede aggravation under 38 C.F.R. § 3.310(b).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau, supra.  In this instance, no individual with appropriate expertise has related hypertension to any in-service event.  The well-supported, uncontroverted opinions of the VA examiners is that the condition is not due to service, or to the service connected diabetes mellitus or PTSD.  The evidence falls short of suggesting a nexus between hypertension and an in-service event or service connected disability.  It follows that the totality of the evidence does not show that the Veteran has hypertension that is causally related to his active service, including herbicide exposure, or a service-connected disability such that service connection may be established.

For the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for hypertension, to include as a result of exposure to herbicides and/or secondary to the service-connected diabetes mellitus and PTSD, is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


